EXHIBIT 32.01 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Paul S. Lipschutz, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of WaterPure International, Inc. on Form 10-Q for the fiscal quarter ended December 31, 2010 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of WaterPure International, Inc. By: /s/ PAUL S. LIPSCHUTZ Date: February 22, 2011 Name: Paul S. Lipschutz Title: ChiefExecutiveOfficer I, Robert F. Orr, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of WaterPure International, Inc. on Form 10-Q for the fiscal quarter ended December 31, 2010 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of WaterPure International, Inc. By: /s/ROBERT F. ORR Date: February 22, 2011 Name: Robert F. Orr Title: ChiefFinancial Officer
